DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fiechter et al. (US 2003/0114965 A1, hereinafter Fie).
Regarding claims 1, 11 and 19, Fie discloses a method/apparatus and computer readable storage medium (crsm) comprising: 
a processor (see figure 19, element 42); and
a memory that stores program code executable by the processor to (see figure 19, element 52):
determine a baseline lifetime model (i.e. service life) for a component connected to a machine functional safety system, the component part of a system with physical devices (see para. 0051, 0061 and 0069);
 monitor environmental conditions and usage conditions of the component (see para. 0037-0038 and 0040); 
modify the baseline lifetime model based on the monitored environmental and usage conditions to produce a modified lifetime model for the component (see para. 0055, 0051 and 0061);
 track a lifetime progress of the component with respect to the modified lifetime model (see para. 0034 and 0036); and
 send an alert in response to lifetime progress of the component reaching a lifetime threshold associated with the modified lifetime model (see para. 0034 and 0098).  
Regarding claim 2, Fie discloses the method of claim 1, wherein further comprising using machine learning to contribute to derivation of the baseline lifetime model that is modifiable and applicable to the component of the system with physical devices (see abstract and para. 0005).
	Regarding claims 3, 12 and 20, Fie discloses the method/apparatus and crsm of claims of 2, 11 and 19 respectively, wherein the machine learning comprises tracking a lifetime progress of a plurality of components similar to the component of the system with physical devices and tracking usage conditions, environmental conditions, and failures of the plurality of components to derive modifications applicable to the baseline lifetime model based on the usage conditions and applicable environmental conditions of the component of the system with physical devices (see para. 0028-0029, 0040 and 0098). 

Regarding claims 4 and 13, Fie discloses the method/apparatus of claims 1 and 11 respectively, further comprising contributing to derivation of the baseline lifetime model that is modifiable and applicable to the component of the system with physical devices by testing a plurality of components similar to the component of the system with physical devices under various usage and environmental conditions and tracking failures of the plurality of components (see para. 0034).
Regarding claims 5 and 14, Fie discloses the method/apparatus of claims 1 and 11 respectively, further comprising contributing to derivation of the baseline lifetime model that is modifiable and applicable to the component of the system with physical devices by gathering information from customers reporting component failures of components similar to the component of the system with physical devices and gathering usage information and environmental information where the components were installed (see para. 0035 and 0069).
Regarding claim 6, Fie discloses the method of claim 1, wherein the component of the system with physical devices is a safety device connected to the machine functional safety system (see para. 0031).
Regarding claims 7 and 15, Fie discloses the method/apparatus of claims 1 and 11 respectively, wherein the usage conditions comprise operating cycles, current, voltage and/or power usage of the component (see para. 0041).
Regarding claims 8 and 16, Fie discloses the method/apparatus of claims 1 and 11 respectively, wherein the environmental conditions comprise vibration, temperature, humidity and/or chemicals present where the component is installed (see para. 0037).

Regarding claims 9 and 17, Fie discloses the method/apparatus of claims 1 and 11 respectively, wherein the lifetime threshold comprises a point in the modified lifetime model indicative of the component approaching a rapid increase in probability of failure of the component (see para. 0051 and 0086).
Regarding claims 10 and 18, Fie discloses the method/apparatus of claims 1 and 11 respectively, wherein the component comprises an interlock switch, a non-contact switch, a limit switch, a light curtain, a cable pull switch and/or a mechanical switch (see para. 0029).
Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the references as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864